PER CURIAM.
Plaintiff instituted the present action asking this court to set aside, annul, and enjoin an order of the Interstate Commerce Commission entered October 14, 1946, in Anaconda Copper Mining Company, Ex Parte No. 104, Practices of Carriers Affecting Operating Revenues and Expenses, Part II, Terminal Services, Seventy-Seventh Supplemental Report, under which the Great Northern and the Milwaukee Railroads serving plaintiff’s plant at Black Eagle, Montana, were ordered to cease and desist from switching within said plant of loaded and empty cars for weighing and the further movement of cars such as from the thaw house to the sampling track or from the sampling track to points of unloading or other points within the plant, beyond the named and described interchange or hold tracks, which was held not to be a part of the transportation service under the line-haul rates and required additional charges to be made therefor.
We find the order made to be within the statutory authority of the Commission; that the order is supported by substantial evidence and was not arbitrarily or capriciously made.
The order of the Commission is affirmed. Mississippi Valley Barge Line Co. v. United States, 292 U.S. 282, 54 S.Ct. 692, 78 L.Ed. 1260; United States v. Pan American Petroleum Corp., 304 U.S. 156, 58 S.Ct. 771, 82 L.Ed. 1262; United States v. American Sheet & Tin Plate Co., 301 U.S. 402, 57 S.Ct. 804, 81 L.Ed. 1186; Elgin, Joliet and Eastern Ry. Co. v. United States, and East Chicago Dock Terminal Co. v. United States, D.C., 18 F.Supp. 19, 24; New York Central & Hudson River R. Co. v. General Electric Co., 219 N.Y. 227, 114 N.E. 115, 1 A.L.R. 1417; United States v. Wabash R. Co., 321 U.S. 403, 64 S.Ct. 752, 88 L.Ed. 827; Inland Steel Co. v. United States, D. C., 23 F.Supp. 291; Chicago By-Product Coke Co., v. United States, 306 U.S. 153, 59 S.Ct. 415, 83 L.Ed. 557.